DETAILED ACTION
Claims 1, 3-8 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
As per claim 1, amended lines 9-10 recite, “wherein an appropriate time for the staging environment of the application can be set as the deletion deadline based on use frequency” it is unclear what constitutes an “appropriate time” and how does it relate to the deletion deadline. Is an “appropriate time” a time period in which use frequency is measured? For examination purposes, examiner interprets the limitation as considering whether the frequency of use condition is met and whether this condition exceeds a predetermined time threshold.
Claims 3-6 are dependent on claim 1 and fail to cure the deficiencies set forth above for claim 1. Therefore, they a rejected under the same rationale as claim 1 above.
Regarding claim 7, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.
Regarding claim 8, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirshberg (US PGPUB US 2018/0293067 A1) in view of Collier et al. (US PGPUB US 2011/0246813 A1), and in view of Burka et al. (US PGPUB US 2013/0191610 A1)

Regarding claim 1, Hirshberg teaches the invention substantially as claimed including an information processing device comprising a processor (¶ [0098]: one or more central processing units (CPUs) 1108) configured to: 
decide a deletion deadline of a second environment based on a predetermined condition relating to an application having a first environment (¶ [0025]: Over some period of time, OS 2.0 outputs are verified and are routed to the hardware after OS 2.0 assumes control after cutover; ¶ [0026]: OS 2.0 can be verified to be functional and becomes the active OS. OS 1.0 is spun down; ¶ [0108]: Further, the hypervisor 1212 may compare the outputs from the first OS in VM 1204 and the second OS in VM 1224. The comparisons allow the hypervisor 1212 to determine if the new OS in VM 1224 is functioning similarly to the old OS in VM 1204 and thus may not pose a problem if deployed or made active in the vehicle 100; ¶ [0119]: The time for evaluation 1412 may be a time or some type of limit to how long the updated OS, executing in VM 1224, will execute in conjunction with the legacy OS, executed in VM 1204. This time for evaluation 1412 may be based on an actual time duration in days, seconds, and/or minutes, etc., may be based on the occurrence of some type of event that could occur in the future, or may be based on some other limit or temporal duration of the evaluation;) that is a production (primary) environment and the second environment that is a staging (testing) environment (Fig. 12B VM1 Active (Version 1.0) 1204 and VM3 (Updated 2.0 Deployed) 1224; ¶ [0027]: a primary VM and another VM to load and test an updated version of the OS); and 
delete the second environment when the decided deletion deadline arrives (¶ [0109]: After the time period used to verify the new OS in VM 1224, the new OS can become active, as shown in FIG. 12C. The new OS in VM 1224 becomes active where the outputs from the new OS in VM 1224 are sent through connection 1228 through the hypervisor 1212 to the hardware interfaces 1216 to control the vehicle 100 functions. Concurrently, the connection 1230 is deconstructed between the old or legacy OS in VM 1204. The legacy OS in VM 1204 is then spun down or deactivated, eliminating the need for VM 1204. Elimination of the legacy OS and ,
wherein the processor is configured to decide the deletion deadline based on a use situation of the application in the production environment (¶ [0025]: Over some period of time, OS 2.0 outputs are verified and are routed to the hardware after OS 2.0 assumes control after cutover; ¶ [0026]: OS 2.0 can be verified to be functional and becomes the active OS. OS 1.0 is spun down; ¶ [0108]: Further, the hypervisor 1212 may compare the outputs from the first OS in VM 1204 and the second OS in VM 1224. The comparisons allow the hypervisor 1212 to determine if the new OS in VM 1224 is functioning similarly to the old OS in VM 1204 and thus may not pose a problem if deployed or made active in the vehicle 100 (i.e., use situation of the application); ¶ [0109]: After the time period used to verify the new OS in VM 1224, the new OS can become active, as shown in FIG. 12C. The new OS in VM 1224 becomes active where the outputs from the new OS in VM 1224 are sent through connection 1228 through the hypervisor 1212 to the hardware interfaces 1216 to control the vehicle 100 functions. Concurrently, the connection 1230 is deconstructed between the old or legacy OS in VM 1204. The legacy OS in VM 1204 is then spun down or deactivated, eliminating the need for VM 1204.).

	While Hirshberg discusses multiple virtual machines/environments running different versions of an Operating Systems including a primary environment and a testing environment as noted above, but Hirshberg does not expressly disclose virtual machines being a first a production environment and the second environment that is a staging environment, and wherein an appropriate time for the staging environment of the application can be set as the deletion deadline based on use frequency.

	However, Collier teaches wherein a first environment that is a production environment and the second environment that is a staging environment (¶ [0042]: stage VMs and production VMs).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Collier with the teachings of Hirshberg to further define VMs as being stage VMs and production VMs. The modification would have been motivated by the desire of ensuring disaster recovery when applications fail and thereby improving user experience.

	Hirshberg and Collier do not expressly disclose wherein an appropriate time for the staging environment of the application can be set as the deletion deadline based on use frequency.

	However, Burka teaches wherein an appropriate time for the staging environment of the application can be set as the deletion deadline based on use frequency (Fig. 9, Steps 912, 914, 918, 920, 922, and 924; ¶ [0077]: Process 900 determines whether the frequency of use information for the specific object exceeds a predetermined threshold (step 914); ¶ [0078]: Responsive to a determination that the frequency of use information for the specific object does .

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burka with the teachings of Hirshberg and Collier to determine whether to remove a staging area based on time and frequency. The modification would have been motivated by the desire of removing elements which are no longer utilized to efficiently use system’s available space.

Regarding claim 4, Hirshberg teaches wherein the processor is configured to decide the deletion deadline based on a parameter set in advance according to a characteristic of the application (¶ [0108]: Further, the hypervisor 1212 may compare the outputs from the first OS in VM 1204 and the second OS in VM 1224. The comparisons allow the hypervisor 1212 to determine if the new OS in VM 1224 is functioning similarly to the old OS in VM 1204 and thus i.e., parameter set in advance) that could occur in the future, or may be based on some other limit or temporal duration of the evaluation.).

Regarding claim 6, Hirshberg teaches wherein the processor is configured to, when a deletion deadline for the application is set in advance, decide the deletion deadline of the second environment that is not the production environment based on the deletion deadline that is set in advance (¶ [0108]: Further, the hypervisor 1212 may compare the outputs from the first OS in VM 1204 and the second OS in VM 1224. The comparisons allow the hypervisor 1212 to determine if the new OS in VM 1224 is functioning similarly to the old OS in VM 1204 and thus may not pose a problem if deployed or made active in the vehicle 100; ¶ [0119]: The time for evaluation 1412 may be a time or some type of limit to how long the updated OS, executing in VM 1224, will execute in conjunction with the legacy OS, executed in VM 1204. This time for evaluation 1412 may be based on an actual time duration in days, seconds, and/or minutes, etc., may be based on the occurrence of some type of event that could occur in the future (i.e., in advance), or may be based on some other limit or temporal duration of the evaluation.).

Regarding claim 7, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding claim 8, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Hirshberg, Collier, and Burka, as applied to claim 1, in further view of Le Rhun et al. (US PGPUB US 2019/0205177 A1).

Regarding claim 3, while Hirshberg discloses evaluating a virtual machine/environment use situation (See at least ¶¶ [0115-0116]), and Burka teaches number of accesses (Fig. 9, Steps 912, 914, 918, 920, 922, and 924; ¶ [0077-79]) neither Hirshberg, Collier, nor Burka expressly teach wherein the use frequency includes the number of accesses, the requested number of virtual servers, and a central processing unit load.

	However, Le Rhun teaches wherein the use frequency includes the number of accesses, the requested number of virtual servers, and a central processing unit load (¶ [0028]: In one embodiment, the step of profiling takes into account criteria for estimating the spatial and temporal locality of the memory accesses of each partition, the number of memory accesses of each partition, the volume of data accessed, and the processor load.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Le Rhun with the teachings of Hirshberg, Collier, and Burka to consider additional data to determine whether an OS is .

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Hirshberg, Collier, and Burka, as applied to claim 4, in further view of Bhole et al. (US PGPUB US 2017/0329695 A1).

Regarding claim 5, Hirshberg, Collier, and Burka do not expressly disclose wherein the characteristic of the application includes an index indicating importance of a service by the application, an allowable time from a failure to recovery when the failure occurs in the application, and an estimated number of users who use the application.

	However, Bhole teaches wherein the characteristic of the application includes an index indicating importance of a service by the application, an allowable time from a failure to recovery when the failure occurs in the application, and an estimated number of users who use the application (¶ [0036]: The software performance information may include information such as the number of users using the a given application operating on the target system 120, a list of frequently used features of the application, high priority and/or slow running features of the application, and information related to failed business transactions on the targeted system; ¶ [0041]: a mean time to recover that corresponds to a time required for generation of a diagnostic event and receipt of development information associated with the diagnostic event, a mean time to failure (MTTF) that defines an average amount of time between consecutive determinations that a problem exists on the target system 120 based on received performance .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhole et al. with the teachings of Hirshberg, Collier, and Burka to consider additional application data to determine whether an OS is executing properly and the previous version is no longer needed. The modification would have been motivated by the desire of ensuring an optimized user experience.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195